Case 1:19-cv-02680-JMF Document 101 Filed 09/15/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ARNE H. FREDLY, HENG REN SILK ROAD
INVESTMENTS LLC, HENG REN
INVESTMENTS LP, derivatively on behalf of
SINO AGRO FOOD, INC.,

Plaintiffs,

Vv.
SINO AGRO FOOD, INC., LEE YIP KUN
SOLOMON, TAN POAY TEIK, CHEN BOR
HANN, LIM CHANG SOH,
Defendants.
And

SINO AGRO FOOD, INC.,

Nominal Defendant.

 

 

Case No. 1:19-cv-02680 (JMF)

DECLARATION OF PETER
HALESWORTH IN SUPPORT OF
THE MOTION FOR FINAL
APPROVAL OF DERIVATIVE
SETTLEMENT

DECLARATION OF PETER HALESWORTH
IN SUPPORT OF THE MOTION FOR FINAL APPROVAL
OF DERIVATIVE SETTLEMENT
Case 1:19-cv-02680-JMF Document 101 Filed 09/15/20 Page 2 of 5

1, Peter Halesworth, on behalf of Heng Ren, hereby declare as follows:

l. I am a United States Citizen residing in Massachusetts, [ am over the age of 18
and have personal knowledge of the matters that | am declaring to here. I declare under penalty
of perjury pursuant to 18 U.S.C § 1621 as follows:

Di In August, 2020, after I learned about the delay in SIAF’s 10-K filing and
consequent demotion of the stock to the Pink Sheets, 1 commissioned a due diligence firm in
China to investigate the current state of Tri-way Inc.’s assets in China..

oF Because Tri-way’s aqua farms have been touted as anong SIAF’s most important
assets, I instructed the diligence firm I commissioned to visit the sites of Aqua Farms 4 and 5 and
report on their condition.

4. Over four days between September 5 and September 8, 2020, the firm I engaged
visited the sites of Aqua Farms 4 and 5.

a It replied with its findings on September 9, 2020.

6. I was informed that the firm found a court-ordered pre-judgment asset attachment
seal pasted to the front door of one of the buildings the site. The diligence firms sent me photos
of the court order, which I have provided to my attorney. These revelations only reinforce my
prior, stated belief that Tri-way’s shares presently don’t offer realizable value.

7, I have been informed by counsel that the Court has asked for an explanation of
the parties’ February 14, 2020 letter stating that no consideration was being paid in exchange for
the settlement and that the settlement was non-monetary.

8. There are two primary reasons for that letter. | will do my best to explain.

9. First is the motivation. As | stated in my first declaration, we had already

shouldered almost two hundred thousand dollars in out of pocket costs at the time we began
Case 1:19-cv-02680-JMF Document 101 Filed 09/15/20 Page 3 of 5

negotiating with Lee, not counting the enormous amount of time both myself and Mr. Fredly had
spent advocating, researching, investigating, and suing.

10. Our attorneys were expensive, and we were of the opinion that drafting another
set of motions to seek approval would cost tens of thousands of dollars that we would have
preferred to avoid. Having managed to get Lee to the negotiating table and having obtained
concessions in principle, we felt like we had achieved our goals. Thus, already exhausted from
the effort and costs, we did not wish to dump more money down the drain and spend more
valuable time on the litigation if we did not have to.

11. Accordingly, the main motivation for our asking the Court for a speedy, voluntary
dismissal without notice was not to hide anything, but rather to save costs.

12. Second, the content of the letter was also accurate to the best of our understanding
and informed by advice of counsel. In particular, we did not believe at the time of the February
14, 2020 letter—and still do not believe—that any shares that Lee may transfer to us constituted
“consideration” for dismissing the suit, nor that they could be called “monetary.” This 1s because
they were, and still are, not realizable unless we turn the Company around over the coming years.

13. In our view, the “consideration” we obtained in exchange for settling the case was
the governance concessions we achieved and the agreement from Lee to immediately stop
collateralizing loans with SIAF stock.

14, As for the illiquid Tri-way shares that would become valuable only if (and it is a
big if) we manage to: (1) discipline SJAF finances; (11) get additional capital; (41) turn around
operations; and (iv) successfully get Tri-way listed on the Hong Kong stock exchange—these
have no realizable value nght now. Thus, my fund will assign these shares zero value on the

balance sheet if the court approves the settlement.
Case 1:19-cv-02680-JMF Document 101 Filed 09/15/20 Page 4of5

15. Because of all the ifs that must occur before these shares can have value, and
because we are not going to even be compensated by the Company to serve on SIAF and Tri-
way’s board, these shares are more appropriately labeled as an incentive—valuable only if we
succeed.

16. Finally, we knew that the Company had cash difficulties, and that it needed
capital to improve its operations. So we did not ask for any cash payment, nor any annual stipend
for board service—we were willing to take the risk that the Tri-way shares we got may
ultimately be worthless. Of course, if we succeed, they could become valuable, in which case
other SIAF shareholders also benefit.

17. In hindsight, we should have just submitted notice and sought approval. This new
round of motions has only been made more complicated by our earlier desire to save money.

18. But, at the time, we were motivated by legitimate concerns, were advised by
counsel, believed that our representations were accurate, and had no intention to mislead.

19. I hope my above explanation is clear and that Court will understand that the
conditions we were operating in and the information we had informed our statements to the
Court.

20. Should the Court approve the settlement, we plan to immediately obtain our
appointments to the SIAF and Tri-way boards, seek information, clean up finances and company
disclosures, and start driving a turn-around. We may or may not succeed, but J believe that the
Company will head in the wrong direction without our involvement and that our intervention 1s
the best and only hope for a turn-around.

| declare under the penalty of perjury that the foregoing is true and correct.

Respecttully Submitted,
Case 1:19-cv-02680-JMF Document 101 Filed 09/15/20 Page 5of5

— Pt

 

Dated: September 15, 2020
Peter Halesworth
